In proceedings to (1) invalidate a petition designating Ronald J. D’Angelo as a candidate in the Republican Party Primary Election to be held on September 10, 1981 for the public office of Councilman-at-Large from the County of Kings and (2) validate said petition, the appeal is from a judgment of the Supreme Court, Kings County (Jones, J.), dated August 19, 1981, which, after a hearing, inter alia, dismissed the proceeding to invalidate the petition and granted the application to validate the petition. By order dated August 27, 1981, this court (1) reversed the judgment, (2) dismissed the proceeding to validate the designating petition, (3) granted the application to invalidate said petition, and (4) directed the Board of Elections to remove the name of Ronald J. D’Angelo from the appropriate ballot (Matter of Kogan v D’Angelo, 83 AD2d 892). On September 3,1981, the Court of Appeals reversed the order of this court *931and remitted the case to this court for consideration of the facts (54 NY2d 781). Judgment affirmed, without costs or disbursements. After reviewing the record, we have determined that, while there were irregularities in the designating petition, that petition was not permeated with such gross irregularities or fraud as to render it invalid. Damiani, J. P., Gibbons, Gulotta and Bracken, JJ., concur.